Title: To Thomas Jefferson from Burrill Carnes, 10 June 1786
From: Carnes, Burrill
To: Jefferson, Thomas



Sir
Nantes 10th June 1786

I duly received the Letter you did me the honor to write me the 31st. Ultimo covering copy of a regulation lately made by Government on the subject of Tobacco, which agreable to your request I made an immediate publication of in this City.
It is very favorably received by all persons concern’d in the importation of that article and I really hope will have a tendency to revive Trade between France and America which for some time past has been constantly diminishing, owing to the uncertainty of a sale for Tobacco and other articles exported from America. But while our Commerce is favor’d in this particular, we see it greatly distressed by our Cruel enemy the Algerians. We have daily accounts here of vessells being chased and others taken. The Insurers begin to be much alarm’d and the Merchant trembles at the approaching consequences which cannot fail of being ruinous to Trade. It is now very difficult in America to Insure a vessell to Europe under American Colours, and by last accounts from thence the premium was at 10 pr. Cent on a single risque. There is a vessell to sail from hence for Philadelphia in fifteen days; should you have Letters for that quarter, I will be very careful in the conveyance of them.
I have the honor to be most respectfully Sir Your most Obedient & very humble Servant,

Burrill Carnes

